This action was by Alexander J. Dickson against Seward K. Lowe and Susan Lowe. It originated in the district court of Beaver county. The defendants were husband and wife, and pending this litigation Seward K. Lowe departed this life, the action being continued in the name of Susan Lowe.
The plaintiff sought and obtained a decree of the district court adjudging Seward K. Lowe to hold, as trustee, certain land in said county, and in the petition in this case described, for the use and benefit of the plaintiff, and that the said Lowe be required to convey said lands by good and sufficient conveyance to the plaintiff, Dickson. From the judgment of the district court in favor of the plaintiff, the defendants prosecute error here, and this court by an opinion filed December 9, 1924 (108 Okla. 241, 236 P. 399), affirmed the judgment of the district court. From the opinion and judgment of this court, Seward K. Lowe and wife sought a writ of certiorari from the Supreme Court of the United States, which was by said court granted, and on review, the said court did, on April 11, 1927, render an opinion and judgment reversing the judgment and conclusions of this court in affirming the district court of Beaver county. Lowe v. Dickson, 71 L.Ed. (U.S.) 595.
The said opinion and judgment of the Supreme Court of the United States was and is contrary to the opinion and judgment of this court on all matters governing and controlling the decision of the district court of Beaver county in finding and entering a judgment in favor of the plaintiff as against the defendant, and the said opinion of the Supreme Court of the United States decides each and all of the controlling questions determinative of Dickson's alleged cause of action on the merits. The opinion and judgment of the Supreme Court of the United States has become a finality. It is the order and judgment of this court, following the said opinion of the Supreme Court of the United States, that the judgment of the district court of Beaver county be reversed, with directions to enter a decree finding and adjudging that the plaintiff, Alexander J. Dickson, has no right, title, interest, estate, or equity in the land described in his petition by reason of the allegations made.
MASON, V. C. J., and HARRISON, PHELPS, LESTER, RILEY, HUNT, CLARK, and HEFNER, JJ., concur. *Page 128